Citation Nr: 1105076	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to February 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, 
which denied the benefit sought on appeal.  The Veteran appealed 
that decision, and the case was referred to the Board for 
appellate review.

A hearing was held in July 2007 at the Des Moines RO, before the 
undersigned.  A transcript of the testimony is in the claims 
file.

In September 2008, the Board remanded the matter for further 
development.  The RO specifically instructed the RO to obtain the 
Veteran's treatment records from Gannon Mental Health Clinic, 
provide him a VA psychiatric examination, and readjudicate the 
claim.  On remand, the Veteran was provided a VA psychiatric 
examination in August 2010, and his claim was readjudicated in a 
November 2010 supplemental statement of the case.  Treatment 
records from Gannon Mental Health Clinic were associated with the 
claims folder in December 2010 after the claim was last 
adjudicated.  However, the Board finds that it would not be 
prejudicial to proceed with the claim as it is taking favorable 
action herein.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2010); see also See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting that where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).

The Board notes that the Veteran's specific claim related to 
service connection for an acquired psychiatric disorder other 
than PTSD.  During the pendency of this appeal, a Court of 
Appeals for Veterans Claims (Court) decision held that a veteran, 
who is a lay person, is not competent to diagnose his specific 
psychiatric disability.  Therefore, VA must consider whether the 
Veteran's psychiatric symptoms regardless of the label attached 
to them warrant service connection.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).   As discussed below, the evidence shows that the 
Veteran has been diagnosed with various psychiatric disorders, to 
include PTSD.  Accordingly, the Board has recharacterized the 
issue as service connection for an acquired psychiatric 
disability, to include PTSD.


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, a mood 
disorder, and a psychotic disorder, had its onset in service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, a mood 
disorder, and a psychotic disorder, was incurred in active 
military service.  38 U.S.C.A. §§ 1131,  5107 (West 2002); 38 
C.F.R. § 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis

The Veteran claims that he developed a psychiatric disorder 
during service.  He  contends that he witnessed a stabbing murder 
in April or May 1981 and that as a result of this alleged 
incident, he became nervous, started to drink excessively, and 
have disciplinary problems, ultimately leading to his discharge 
from the service.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

As to Hickson element (1), a current diagnosis, the Veteran 
currently has diagnoses of PTSD, a mood disorder, and a psychotic 
disorder as most recently reflected on an August 2010 VA 
examination report.  Therefore, Hickson element (1) is met.  

With respect to the Hickson element (2), a medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran's service 
treatment records show that in November 1981, his mental status 
was found to be within normal limits and there were no 
significant psychiatric diseases.  On the Report of Medical 
History dated in December 1981, as to the inquiry have you ever 
had or have you now nervous trouble of any sort, the Veteran 
responded that he did not know.  His service personnel records 
show that he was the subject of Article 15 proceedings for 
disobeying his superior in May 1981 and possession of marijuana 
in October 1981.  He was ultimately discharged from service for 
disciplinary issues.  

The Board notes that the Veteran is competent to give evidence 
about what he experienced.  The Veteran reports that he began to 
have sleep disturbance, depression, anxiety, mood problems, and 
aggressive tendencies after witnessing the stabbing in service.  
Additionally, the Veteran's father submitted a statement in July 
2005 indicating that prior to service, the Veteran did not 
exhibit anger, depression, or depression but demonstrated these 
traits upon discharge from service.  Both the Veteran and his 
father are competent to report these symptoms and behaviors as 
they are subject to lay observation.  See e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Moreover, the Board finds that the Veteran's contention that he 
experienced these symptoms in service and his father's 
observation as to the Veteran's changes in behavior after service 
discharge to be credible as they appear to be consistent with the 
notations in the service records as well as his own statements 
throughout the record.  Therefore, resolving all doubt in the 
Veteran's favor, the Board finds that he had psychiatric symptoms 
in service.   Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the claims folder and evaluation of the Veteran, 
the August VA 2010 examiner noted the Veteran's report of onset 
of sleep disturbance, depression, anxiety, mood problems, and 
aggressive tendencies after witnessing the stabbing in service.  
The examiner also chronicled the Veteran's history of violence 
which the examiner stated was not solely due to substance abuse.  
In assigning various diagnoses, including PTSD, mood disorder, 
and psychotic disorder, the examiner found that the Veteran's 
acquired psychiatric disorder was less likely than not caused by 
alcohol or drug use, but was at least as likely as not related to 
active service.   

This opinion is considered probative as it was definitive, based 
upon a complete review of the Veteran's entire claims file, 
evaluation of the Veteran, and the examiner provided a detailed 
rationale for the conclusion reached.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  Accordingly, the 
opinion is found to carry significant weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). Notably, there is no evidence contrary to this 
opinion of record. 

Therefore, with resolution of doubt in favor of the Veteran, all 
the requirements for the grant of service connection for an 
acquired psychiatric disorder have been met.  Therefore, the 
grant of service connection for an acquired psychiatric disorder, 
to include PTSD, a mood disorder, and a psychotic disorder, is 
warranted.  See 38 U.S.C.A. § 5107. 


ORDER

An acquired psychiatric disorder, to include PTSD, a mood 
disorder, and a psychotic disorder is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


